DETAILED ACTION
This Non-Final Office Action is in response to the application filed on 10/07/2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 14 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 7, 14 and 20 recite the limitation "the remining layer".  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9-14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 9-14 are claimed to be a direct / indirect dependent claims of a method claim 1. However, claim 1 is recited to be an apparatus claim.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
As an initial matter, the claims as a whole are to a machine, a process and a manufacture, which falls within one or more statutory categories. (Step 1: YES) The boldfaced.
The claims recite: 
memory; and logic circuitry coupled with the memory, the logic circuitry to: 
receive transaction data for an anonymized customer associated with a first cluster, the transaction data to describe a purchase made by the anonymized customer, the mobile device associated with a first customer, and the first customer associated with the first cluster; 
determine, by a model based on the transaction data, that the purchase is fraudulent or that the purchase is non-fraudulent, wherein the model is pretrained to detect fraudulent transactions based on a purchase history of multiple customers; 
communicate, in response to receipt of the transaction data, a message to indicate that the purchase is fraudulent or that the purchase is non-fraudulent based on the transaction data, the message to identify the transaction with encoded data; 
train the model, after confirmation that the purchase is fraudulent or that the purchase is non-fraudulent, in response to receipt of the transaction data.
wherein the encoded data is a customer identification encoded with a cryptographic hash, the customer identification assigned to the model to identify the first customer.
receive the model and a customer identification from a server, the customer identification assigned to the model by the server to identify the first customer.
wherein the model is a recurrent neural network pretrained by a server on a series of transactions to predict a probability of occurrence for the purchase.
the logic circuitry to determine that the purchase is fraudulent based on the model, applied to the transaction data, predicting the purchase is outside the probability of occurring.
the logic circuitry to determine that the purchase is not fraudulent based on the model, applied to the transaction data, predicting the purchase is within the probability of occurring.
wherein the recurrent neural network comprises a plurality of layers one of which is an input layer to receive the transaction data, the input layer to provide the transaction data as tensor data and the remining layers to determine whether the purchase is fraudulent or not fraudulent.
A non-transitory machine-readable medium containing instructions, which when executed by a processor, cause the processor to perform operations, the operations to:
receive, via an interface of a mobile device, transaction data for an anonymized customer associated with a first cluster, the transaction data to describe a purchase made by the anonymized customer, the mobile device associated with a first customer, and the first customer associated with the first cluster; 
determine, by a model based on the transaction data, that the purchase is fraudulent or that the purchase is non-fraudulent, wherein the model is pretrained to detect fraudulent transactions based on a purchase history of multiple customers; 
communicate, in response to receipt of the transaction data, a message to indicate that the purchase is fraudulent or that the purchase is non-fraudulent based on the transaction data, the message to identify the transaction with encoded data.
The ordered combination of the recited limitations is a process that, under its broadest reasonable interpretation, covers detecting fraudulent transaction but for the recitation of generic computer components. That is, other than reciting generic computer language such as “logic circuitry to”, “by a mobile device comprising … logic circuitry”, “cause the processor to perform operations”, “by a server” and “via an interface of a mobile device”, nothing in the claim elements that precludes the steps from that of a fundamental economic practice of transaction fraud detection. For example, but for the “logic circuitry to” language, “receive transaction data for an anonymized customer associated with a first cluster, the transaction data to describe a purchase made by the anonymized customer, the mobile device associated with a first customer, and the first customer associated with the first cluster” in the context of the claimed invention encompasses one or more person manually receiving transaction data from a first customer for an anonymized customer associated with a first cluster; 
determine, by a model based on the transaction data, that the purchase is fraudulent or that the purchase is non-fraudulent, wherein the model is pretrained to detect fraudulent transactions based on a purchase history of multiple customers” in the context of the claimed invention encompasses one or more person manually determining by the model whether the purchase is fraudulent;
but for the “logic circuitry to” language, “communicate, in response to receipt of the transaction data, a message to indicate that the purchase is fraudulent or that the purchase is non-fraudulent based on the transaction data, the message to identify the transaction with encoded data” in the context of the claimed invention encompasses one or more person manually communicating the encoded message;
but for the “logic circuitry to” language, “train the model, after confirmation that the purchase is fraudulent or that the purchase is non-fraudulent, in response to receipt of the transaction data” in the context of the claimed invention encompasses one or more person manually training the model after confirmation;
but for the “logic circuitry to” language, “the logic circuitry to receive the model and a customer identification from a server, the customer identification assigned to the model by the server to identify the first customer” in the context of the claimed invention encompasses one or more person (a human fraud detection analyst) manually receiving a model and customer identification of a first customer;
but for the “logic circuitry to” language, “wherein the model is a recurrent neural network pretrained by a server on a series of transactions to predict a probability of occurrence for the purchase” in the context of the claimed invention 
but for the “logic circuitry to” language, “the logic circuitry to determine that the purchase is fraudulent based on the model, applied to the transaction data, predicting the purchase is outside the probability of occurring” in the context of the claimed invention encompasses one or more person (a human fraud detection analyst) manually determining fraudulent purchase based on model prediction;
but for the “logic circuitry to” language, “the logic circuitry to determine that the purchase is not fraudulent based on the model, applied to the transaction data, predicting the purchase is within the probability of occurring” in the context of the claimed invention encompasses one or more person (a human fraud detection analyst) manually determining non-fraudulent purchase based on model prediction.
If a claim, under its broadest reasonable interpretation, covers a fundamental economic practice but for the recitation of certain generic computing components, then it falls within the “Certain Method of Organizing Human Activity” grouping of abstract ideas. As such, the claim recites an abstract idea. (Step 2A prong one: Yes)
This judicial exception is not integrated into a practical application. In particular, the claim only recite the additional element of logic circuitry to perform the receiving, determining, communicating and training steps. The logic circuitry in the above steps is recited at a high-level of generality (i.e., as a generic computer components performing steps of the recited abstract idea) such that it amounts no more than mere instruction to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does 
The claims, when considered both individually and as an ordered combination, do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a logic circuitry (such as a processor) to perform transaction fraud detection amounts to no more than mere instructions to apply the exception using generic computer component. Mere instruction to apply an exception using a generic computer cannot provide an inventive concept. Such additional elements are determined to not contain an inventive concept according to MPEP 2106.05(f). It should be noted that (1) the “recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not provide significantly more because this type of recitation is equivalent to the words “apply it””, and (2) “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more”. (Step 2A prong two: No)
Additional elements that require no more than a generic computer to perform generic computer functions includes receiving and transmitting data (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec) and Flook). These generic computer functions are factually determined to be well-understood, routine and conventional activities previously known to the industry as referenced by MPEP 2106.05(d) II according the USPTO Memorandum on Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) dated April 19 2018. Dependent claim 2, 7, 9, 14, 16 and 20 merely limit the abstract idea (further limiting the algorithmic model) but do not recite any additional element beyond the cited abstract idea, thus, do not amount to significantly more. The recited ordered combination of additional elements includes a computing device receiving and transmitting model and data from/to a server, which is already shown be a convention arrangement above. No additional element currently recited in the claims amount the claims to be significantly more than the cited abstract idea. (Step 2B: No)
Therefore, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

is/are rejected under 35 U.S.C. 103 as being unpatentable over in Adjaoute (US 2002/0133721) view of Katz (US 9633201) further in view of Woycik et al (US 2007/0265935).

	As per claim 1, Adjaoute teaches a computing device comprising:
	memory; (See Adjaoute Paragraph 0083 and Claims 45 and 81)
and logic circuitry coupled with the memory, (See Adjaoute Paragraph 0083 and Claims 45 and 81)
the logic circuitry to: 
receive transaction data for an anonymized customer associated with a first cluster, the transaction data to describe a purchase made by the anonymized customer, and a first customer associated with the first cluster; (See Adjaoute Paragraph 0084, 0086, 0091-0092 and 0154)
determine, by a model based on the transaction data, that the purchase is fraudulent or that the purchase is non-fraudulent, wherein the model is pretrained to detect fraudulent transactions based on a purchase history of multiple customers; (See Adjaoute Paragraph 0084, 0086, 0091-0092 and 0154)
communicate, in response to receipt of the transaction data, a message to indicate that the purchase is fraudulent or that the purchase is non-fraudulent based on the transaction data, the message to identify the transaction with data; (See Adjaoute Paragraph 0084, 0086, 0091-0092 and 0154)

Adjaoute does not teach processing fraud detection on a mobile device and the mobile device associated with a first customer. 
However, Katz teaches distributing data processing tasks of fraud detection to user client device. (See Katz Col. 24 Line 62 — Col. 25 Line 15)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the fraud detection system taught by Adjaoute with teaching from Katz to distribute fraud detection model to client mobile device for processing. One of ordinary skill in the art would have been motivated as utilizing computational power of client devices reduces the equipment cost for processing data.
Adjaoute in view of Katz does not teach the message to identify the transaction with encoded data.
However, Woycik teaches encoding transaction information such as a customer identification with a hash function. (See Woycik Paragraph 0141)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the fraud detection system taught by Adjaoute in view of Katz with teaching from Woycik to identify transaction with encoded data. One of ordinary skill in the art would have been motivated as encoding of transaction data limits unauthorized access of the transaction.

	As per claim 8, Adjaoute teaches a method comprising:

determining, by the fraud detection logic circuitry applying a model, that the purchase is fraudulent or that the purchase is non-fraudulent, wherein the model is pretrained to detect fraudulent transactions based on a purchase history of multiple customers; (See Adjaoute Paragraph 0084, 0086, 0091-0092 and 0154)
communicating, in response to receipt of the transaction data, a response to indicate that the purchase is fraudulent or non-fraudulent based on application of the model to the transaction data, the response to identify the transaction with data; (See Adjaoute Paragraph 0084, 0086, 0091-0092 and 0154)
train the model, by the fraud detection logic circuitry, with the transaction data.. (See Adjaoute Paragraph 0085-0089 and 0094-0096 and 0108)
Adjaoute does not teach processing fraud detection on a mobile device and the mobile device associated with a first customer. 
However, Katz teaches distributing data processing tasks of fraud detection to user client device. (See Katz Col. 24 Line 62 — Col. 25 Line 15)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the fraud detection system taught by Adjaoute with teaching from Katz to distribute fraud detection model to client mobile device for processing. One 
Adjaoute in view of Katz does not teach the message to identify the transaction with encoded data.
However, Woycik teaches encoding transaction information such as a customer identification with a hash function. (See Woycik Paragraph 0141)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the fraud detection system taught by Adjaoute in view of Katz with teaching from Woycik to identify transaction with encoded data. One of ordinary skill in the art would have been motivated as encoding of transaction data limits unauthorized access of the transaction.

	As per claim 15, Adjaoute teaches non-transitory machine-readable medium containing instructions, which when executed by a processor, cause the processor to perform operations, the operations to: 
receive, via an interface of a computing device, transaction data for an anonymized customer associated with a first cluster, the transaction data to describe a purchase made by the anonymized customer, and a first customer associated with the first cluster; (See Adjaoute Paragraph 0084, 0086, 0091-0092 and 0154)
determine, by a model based on the transaction data, that the purchase is fraudulent or that the purchase is non-fraudulent, wherein the model is pretrained to detect fraudulent transactions based on a purchase history of multiple customers; (See Adjaoute Paragraph 0084, 0086, 0091-0092 and 0154)

Adjaoute does not teach processing fraud detection on a mobile device and the mobile device associated with a first customer. 
However, Katz teaches distributing data processing tasks of fraud detection to user client device. (See Katz Col. 24 Line 62 — Col. 25 Line 15)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the fraud detection system taught by Adjaoute with teaching from Katz to distribute fraud detection model to client mobile device for processing. One of ordinary skill in the art would have been motivated as utilizing computational power of client devices reduces the equipment cost for processing data.
Adjaoute in view of Katz does not teach the message to identify the transaction with encoded data.
However, Woycik teaches encoding transaction information such as a customer identification with a hash function. (See Woycik Paragraph 0141)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the fraud detection system taught by Adjaoute in view of Katz with teaching from Woycik to identify transaction with encoded data. One of ordinary skill in the art would have been motivated as encoding of transaction data limits unauthorized access of the transaction.


wherein the encoded data is a customer identification encoded with a cryptographic hash, the customer identification assigned to the model to identify the first customer. (See Woycik Paragraph 0141)

As per claims 3, 10 and 17, Adjaoute in view of Katz in view of Woycik teaches:
the logic circuitry to receive the model and a customer identification from a server, the customer identification assigned to the model by the server to identify the first customer. (See Katz Col. 24 Line 62 — Col. 25 Line 15)

As per claims 4, 11 and 18, Adjaoute in view of Katz in view of Woycik teaches:
wherein the model is a recurrent neural network pretrained by a server on a series of transactions to predict a probability of occurrence for the purchase. (See Adjaoute Paragraph 0018, 0084, 0086, 0091-0092 and 0154. Hopfield neural network is a type of Recurrent Neural Network.)

As per claims 5 and 12, Adjaoute in view of Katz in view of Woycik teaches:
the logic circuitry to determine that the purchase is fraudulent based on the model, applied to the transaction data, predicting the purchase is outside the probability of occurring. (See Adjaoute Paragraph 0019, 0084, 0086, 0091-0092 and 0154)

As per claims 6, 13 and 19, Adjaoute in view of Katz in view of Woycik teaches:


As per claims 7, 14 and 20, Adjaoute in view of Katz in view of Woycik teaches:
wherein the recurrent neural network comprises a plurality of layers one of which is an input layer to receive the transaction data, the input layer to provide the transaction data as tensor data and the remining layers to determine whether the purchase is fraudulent or not fraudulent. (See Adjaoute Paragraph 0018 and 0106-0108)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHO KWONG whose telephone number is (571)270-7955. The examiner can normally be reached 9am - 5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHO KWONG/Primary Examiner, Art Unit 3698